                                                                                                  FILED
                                                                                         2020 Feb-12 AM 08:25
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

DANNY FOSTER,                                 )
                                              )
      Plaintiff,                              )
                                              )
v.                                            )   Case No. 2:17-cv-02001-CLS-JHE
                                              )
CORRECTIONAL LIEUTENANT                       )
JENKINS, et al.,                              )
                                              )
      Defendants.                             )

                    MEMORANDUM OPINION AND ORDER

      The magistrate judge filed a report and recommendation on January 17,

2020, recommending that the defendants’ special reports be treated as a motion for

summary judgment and further recommending that those motions be granted in

part and denied in part.          See doc. no. 58 (Magistrate Judge’s Report &

Recommendation). Defendant Gregoree Haywood (“Haywood”)1 filed a timely

objection to the report and recommendation (doc. no. 59), to which the plaintiff

filed a timely reply (doc. no. 61).

      Defendant Haywood objects to the magistrate judge’s finding that genuine

issues of material fact remain regarding plaintiff’s claim against Haywood for the

failure to protect.2    The plaintiff submitted a sworn statement that defendant

Mohammad Jenkins (Correctional Lieutenant) instructed “CO [Correction Officer]

      1
        Defendant Gregoree Haywood is identified as a Correctional Officer employed at William
E. Donaldson Correctional Facility. Doc. no. 34-10.
      2
        Doc. no. 59.
Haywood to get out of the room, because he needed no witnesses.”3 Defendant

Haywood does not dispute the alleged assault occurred, but rather simply states

that she has “no knowledge of the alleged assault.”4 Certainly, viewing the facts

most favorable to the plaintiff, even though defendant Haywood may have left the

room and did not witness the alleged assault, a reasonable inference could be

drawn regarding her knowledge once she was asked to leave the room. Thus,

nothing in defendant Haywood’s statement precludes a finding that she failed to

protect the plaintiff from an imminent assault by other officers.                           Defendant

Haywood’s objection is therefore overruled. See, e.g., Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986) (“Credibility determinations, the weighing of the

evidence, and the drawing of legitimate inferences from the facts are jury

functions, not those of a judge”); Sears v. Roberts, 922 F.3d 1199, 1205 (11th Cir.

2019) (“[a]t the summary judgment stage the judge’s function is not himself to

weigh the evidence and determine the matter but to determine whether there is a

genuine issue for trial” (citation omitted)).

        Having carefully reviewed and considered de novo all the materials in the

court file, including the Magistrate Judge’s Report and Recommendation and



        3
          Additionally, plaintiff states “[a]s she [Haywood] walked by me she [Haywood] gave me
 a funny look as if to say “you better get the hell outta here[.]” Doc. no. 45 at 4 (alteration supplied).
        4
          Immediately following this statement is the phrase “(see attached)[,]” the court notes that
the affidavit is one page and there is nothing attached. Doc. no. 34-10 (alteration supplied).
                                                    2
defendant Haywood’s objection thereto, this court hereby ADOPTS the

Magistrate’s report, and his recommendations are ACCEPTED.

      Further, for the reasons stated herein, and at greater length in the Magistrate

Judge’s Report and Recommendation, it is ORDERED, ADJUDGED, and

DECREED that defendant Samuel Snelson’s motion for summary judgment (doc.

no. 41) be, and the same hereby is GRANTED, the plaintiff’s claims against

defendant Samuel Snelson (Correctional Officer) are DISMISSED WITH

PREJUDICE.

      The court further ORDERS that the remaining defendants’ motion for

summary judgment (doc. no. 34) be, and the same hereby is, GRANTED in part,

the plaintiff’s claims against defendants Lena Shepard (Correctional Lieutenant),

Angela Miree (Warden), Lisa Bonner (Classification Supervisor), and Samuel

Aaron (Correctional Sergeant) are DISMISSED WITH PREJUDICE.

      Further, the motion (doc. no. 34) is DENIED in part, and the plaintiff’s

claims for excessive force against correctional officers Mohammed Jenkins,

Christopher Young, Eddie Watts, Roderick Gadson, and Omar Parker, along with

his claims for failure to intervene against correctional officers Eddie Watts, Omar

Parker and Gregoree Haywood, all remain pending. These remaining claims are

REFERRED to the magistrate judge for all further proceedings.




                                         3
DONE and ORDERED this 11th day of February, 2020.


                                  ______________________________
                                  Senior United States District Judge




                             4
